Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/15/2021 has been entered. The amendments to the specification and drawings have overcome the objection to Figure 3. The amendments to the claims have overcome the rejections under 35 U.S.C. 101, and 35 U.S.C. 102(a)(1). Claims 9, 17, and 19 are cancelled. Claims 21-23 are new. However, the amendments have necessitated 35 U.S.C. 103 rejections, and this action has been made final. 

Claim Objections
Claim 11 is objected to because of the following informalities: line 8 says “aerial”. Examiner believes Applicant is referring to “aerial vehicle”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "attitude angle" in line 2 and again in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant is discussing the “display attitude angle of the 3D dynamic icon” or the “attitude angle of the aerial vehicle” as recited in claim 1. Please clarify. Claim 22 is rejected for inheriting the deficiencies of claim 21. For the purposes of examination, Examiner is interpreting the limitation to be the attitude angle of the aerial vehicle

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (U.S. Publication No. 2009/0319100 A1) hereinafter Kale in view of Kubbat et al. (U.S. Patent No. 5,420,582) hereinafter Kubbat.

Regarding claim 1, Kale discloses:
receiving status information of an aerial vehicle [see Paragraph 0064 - discusses a flight management system (FMS) 620 that exchanges information, and is communicatively coupled, with an electronic flight information system (EFIS) 600]; 
obtaining, based on the status information, a flight path of the aerial vehicle [see Paragraph 0020 - discusses that the EFIS receives information from the FMS, the information being an attitude of the aircraft, and see Paragraph 0024 - discusses that the attitude of the aircraft is displayed, see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude];
displaying a three-dimensional (3D) dynamic icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D dynamic icon 280 that corresponds to a 3D flight path 240-254]; and

    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale
adjusting, based on the flight attitude, a display attitude of the 3D dynamic icon [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude, and see Paragraph 0082 – discusses that the displayed flight plan can be adjusted, by adjusting the altitude the attitude of the aerial vehicle is adjusted].

However, Kale fails to disclose including adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle.
Kubbat discloses adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle [see Figure 2 below – depicts a predicted path (25-30) based on adjustment of an aircraft (see Column 7 lines 13-20 – discusses that the 3D icons are adjusted during steering), see Column 6 lines 62-67 – discusses that the 3D icons represent the attitude of the aircraft, depending on the amount of steering of the aircraft, the attitude angle of the 3D icon is changed ahead of the aircraft to show the predicted path and is fixed at an angle when the steering is held at an angle].

    PNG
    media_image2.png
    424
    434
    media_image2.png
    Greyscale

Figure 2 of Kubbat

 Kubbat suggests that by representing symbols (3D icons with attitude information) for a flight path reduces the mental load on the pilot, and makes predictive control of the aircraft possible [see Column 1 lines 52-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include an adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the Kubbat in order to reduce the mental load on the pilot and make predictive control of the aircraft possible [Kubbat, see Column 1 lines 52-67].

Regarding claim 2, Kale and Kubbat disclose the invention with respect to claim 1. Kale further discloses adjusting, based on the flight path, a display path of the 3D dynamic icon [see Paragraph 0082 - discusses that the displayed flight path can be adjusted].

Regarding claim 3, Kale and Kubbat disclose the invention with respect to claim 1. Kale further discloses wherein: the status information includes a planned path in an autonomous flight mode [see Paragraph 0059 – discusses that the user may create a flight plan (and store for future use), and see Paragraph 0020 – discusses that there may be an autopilot and autothrottle to execute the flight plan]; and obtaining the flight path of the aerial vehicle includes retrieving the planned path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a predetermined flight path) to the EFIM 600].

Regarding claim 4, Kale and Kubbat disclose the invention with respect to claim 1. Kale further discloses wherein: the status information includes a future path predicted by the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 below – depicts a flying path, see Paragraph 0062 – discusses displaying future portions that have not yet occurred)]; and obtaining the flight path of the aerial vehicle includes retrieving the future path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600].


    PNG
    media_image3.png
    341
    377
    media_image3.png
    Greyscale

Figure 5 of Kale

Regarding claim 5, Kale and Kubbat disclose the invention with respect to claim 1. Kale further discloses wherein: the status information includes a real-time path of the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 above – depicts a real-time flying path, see Paragraph 0062 – discusses displaying a path of portions that have occurred and future portions that have not occurred), and see Paragraph 0072 – discusses that the display can be updated in real time to reflect flight status]; and obtaining the flight path of the aerial vehicle includes retrieving the real-time path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600] and predicting a future path of the aerial vehicle based on the real-time path [see Figure 2 below – depicts a future path 254 based on the real time path (as described above)].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Regarding claim 6, Kale and Kubbat disclose the invention with respect to claim 1. 
	However, Kale fails to disclose wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display.
Kubbat discloses wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display [see Figure 2 below – depicts arrow shaped 3D dynamic icon that becomes narrower in a depth direction].

    PNG
    media_image4.png
    426
    402
    media_image4.png
    Greyscale

Figure 2 of Kubbat

Regarding claim 7, Kale discloses the invention with respect to claim 1. Kale further discloses wherein the 3D dynamic icon is in one or more bright colors [see Paragraph 0035 - discusses that the 3D flight path 241-254 can be made up of colors].

Regarding claim 8, Kale and Kubbat disclose the invention with respect to claim 1. 
However, Kale fails to disclose wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle.
Kubbat discloses wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle [see Figure 2 above - depicts sequential arrows 25-31 pointing in the direction of flight].
Kubbat suggests that there is a lot of information that a pilot has to absorb and that using a 3D display can simplify the information [see Column 1 lines 23-39]. Kubbat also suggests using triangular disk (arrows) makes it possible to help a pilot recognize attitude and direction of the aircraft [see Column 2 lines 34-41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include 3D dynamic arrows as taught by Kubbat in order to simplify the information for the pilot [Kubbat, see Column 1 lines 23-39] and to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].

Regarding claim 11, Kale discloses: 
a communication circuit configured to receive status information of an aerial vehicle [see Paragraph 0064 - discusses a flight management system (FMS) 620 that exchanges information, and is communicatively coupled, with an electronic flight information system (EFIS) 600]; 
a processor configured to: 
obtain a flight path and a flight attitude of the aerial vehicle based on the status information, the flight attitude including an attitude angle of the aerial vehicle [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600 (processing system), and see Paragraph 0024 – discusses that the attitude of the aircraft is received];
adjust, based on the flight attitude, a display attitude of the a three-dimensional (3D) dynamic icon [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude, and see Paragraph 0082 – discusses that the displayed flight plan can be adjusted, by adjusting the altitude the attitude of the aerial vehicle is adjusted]; and
a display configured to display the 3D dynamic icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D dynamic icon 280 that corresponds to a 3D flight path 240-254].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale


However, Kale fails to disclose including adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial.

Kubbat discloses adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial (vehicle) [see Figure 2 below – depicts a predicted path (25-30) based on adjustment of an aircraft (see Column 7 lines 13-20 – discusses that the 3D icons are adjusted during steering), see Column 6 lines 62-67 – discusses that the 3D icons represent the attitude of the aircraft, depending on the amount of steering of the aircraft, the attitude angle of the 3D icon is changed ahead of the aircraft to show the predicted path and is fixed at an angle when the steering is held at an angle].

    PNG
    media_image4.png
    426
    402
    media_image4.png
    Greyscale

Figure 2 of Kubbat

 Kubbat suggests that by representing symbols (3D icons with attitude information) for a flight path reduces the mental load on the pilot, and makes predictive control of the aircraft possible [see Column 1 lines 52-67].
Kale to include a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle as taught by Kubbat in order to reduce the mental load on the pilot and make predictive control of the aircraft possible [Kubbat, see Column 1 lines 52-67].

Regarding claim 12, Kale and Kubbat disclose the invention with respect to claim 11. Kale further discloses wherein the processor is further configured to adjust a display path of the 3D dynamic icon based on the flight path [see Paragraph 0082 - discusses that the displayed flight path can be adjusted].

Regarding claim 13, Kale and Kubbat disclose the invention with respect to claim 11. Kale further discloses wherein: the status information includes a planned path in an autonomous flight mode [see Paragraph 0059 – discusses that the user may create a flight plan (and store for future use), and see Paragraph 0020 – discusses that there may be an autopilot and autothrottle to execute the flight plan]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the planned path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a predetermined flight path) to the EFIM 600].

Regarding claim 14, Kale and Kubbat disclose the invention with respect to claim 11. Kale further discloses wherein: the status information includes a future path predicted by the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 below – depicts a flying path, see Paragraph 0062 – discusses displaying future portions that have not yet occurred)]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600].


    PNG
    media_image3.png
    341
    377
    media_image3.png
    Greyscale

Figure 5 of Kale

Regarding claim 15, Kale and Kubbat disclose the invention with respect to claim 11. Kale further discloses wherein: the status information includes a real-time path of the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 above – depicts a real-time flying path, see Paragraph 0062 – discusses displaying a path of portions that have occurred and future portions that have not occurred), and see Paragraph 0072 – discusses that the display can be updated in real time to reflect flight status]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the real-time path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600] and predicting a future path of the aerial vehicle based on the real-time path [see Figure 2 below – depicts a future path 254 based on the real time path (as described above)].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Regarding claim 16, Kale and Kubbat disclose the invention with respect to claim 11. 
However, Kale fails to disclose wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display.
Kubbat discloses wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display [see Figure 2 below – depicts arrow shaped 3D dynamic icon that becomes narrower in a depth direction].


    PNG
    media_image4.png
    426
    402
    media_image4.png
    Greyscale

Figure 2 of Kubbat

Regarding claim 18, Kale and Kubbat disclose the invention with respect to claim 11. 
However, Kale fails to disclose wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle.
Kubbat discloses wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle [see Figure 2 above - depicts sequential arrows 25-31 pointing in the direction of flight].

    PNG
    media_image4.png
    426
    402
    media_image4.png
    Greyscale

Figure 2 of Kubbat

Kubbat suggests that there is a lot of information that a pilot has to absorb and that using a 3D display can simplify the information [see Column 1 lines 23-39]. Kubbat also suggests that using triangular disk (arrows) makes it possible to help a pilot recognize attitude and direction of the aircraft [see Column 2 lines 34-41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include 3D dynamic arrows as taught by Kubbat in order to simplify the information for the pilot [Kubbat, see Column 1 lines 23-39] and to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].

	Regarding claim 21, Kale and Kubbat disclose the invention with respect to claim 1.
Kale fails to disclose a value of the fixed angle and a value of the attitude angle satisfy a step function having a step length larger than zero; in each step of the step function, the value of the fixed angle remains unchanged and the value of the attitude angle varies by the step length.
	Kubbat discloses a value of the fixed angle and a value of the attitude angle satisfy a step function having a step length larger than zero [see Figure 2 below – depicts when the aircraft steers the attitude angle of the 3D icon is adjusted (steering creates a roll angle greater than 0)]; in each step of the step function, the value of the fixed angle remains unchanged [see Column 6 lines 62-67 – discusses that the 3D icons represent the attitude of the aircraft, depending on the amount of steering of the aircraft, the attitude angle of the 3D icon is changed ahead of the aircraft to show the predicted path and is fixed at an angle when the steering is held at an angle, each 3D icon represents an attitude of the aircraft at that predicted position ahead of the aircraft] and the value of the attitude angle varies by the step length [see Figure 2 below – depicts 3D icons, each icon representing attitude of the aircraft at that point in time, and each icon (step) having a varying attitude].

    PNG
    media_image4.png
    426
    402
    media_image4.png
    Greyscale

Figure 2 of Kubbat

Kubbat suggests that using 3D icons triangular disk (arrows) helps a pilot recognize attitude and direction of the aircraft [see Column 2 lines 34-41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include 3D dynamic arrows representing fixed attitudes and that remain unchanged and values of attitude angles that vary by the step length as taught by Kubbat in order to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].

Regarding claim 22, Kale discloses the invention with respect to claim 21.  Kale in view of Kubbat further discloses step length of certain angle/degree [see Column 6 lines 62-67 – discusses that the 3D icons represent the attitude of the aircraft, depending on the amount of steering of the aircraft, the attitude angle of the 3D icon is changed ahead of the aircraft to show the predicted path and is fixed at an angle when the steering is held at an angle, each 3D icon represents an attitude of the aircraft at that predicted position ahead of the aircraft, and see Figure 2 below – depicts 3D icons, each icon representing attitude of the aircraft at that point in time, and each icon (step) having a varying attitude].

    PNG
    media_image4.png
    426
    402
    media_image4.png
    Greyscale

Figure 2 of Kubbat

However, Kale in view of Kubbat does not explicitly teach: wherein the step length is not greater than 30°.  However, it would have been obvious to one having ordinary skill in the art to make step length less than 30° to optimization range within prior art conditions or through routine experimentation.  In this case, as Kubbat discloses step length of certain angle/degree, making this less than 30° is merely a matter of routine experimentation of changing display information along a 3D path by setting an angle limit for each step length to help a pilot visually recognize the change in attitude at each step during adjustment of attitude of the aircraft see MPEP 2144], Kubbat further suggests that using 3D icons helps a pilot recognize attitude and direction of the aircraft during steering operations [see Column 2 lines 34-41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught Kale and Kubbat to have a step length of less than 30° through routine experimentation in order to improve display information to a pilot and to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view Kubbat further in view of Wang et al (Chinese Publication No. 101493699A) hereinafter Wang.

Regarding claim 10, Kale and Kubbat disclose the invention with respect to claim 1. 
However, the combination of Kale and Kubbat fails to disclose wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and adjusting the display attitude of the 3D dynamic icon includes adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle.
	Wang discloses wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and adjusting the display attitude of the 3D dynamic icon includes adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle [see claim 1 – discusses adjusting pitch angle, roll angle, and yaw angle to change the drones attitude].
	Wang suggests that by being able to change the drones flight status (attitude) that the drones control system becomes more flexible [see Summary of the Invention, see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Kale to include attitude control (yaw, roll, and pitch angles) as taught by Kubbat in order give more flexibility to a pilot [Wang, see Summary of the Invention, see Paragraph 0004].

Regarding claim 20, Kale and Kubbat disclose the invention with respect to claim 11. 
However, the combination of Kale and Kubbat fails to disclose wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and the processor is further configured to adjust the display attitude of the 3D dynamic icon by adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle
Wang discloses wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and the processor is further configured to adjust the display attitude of the 3D dynamic icon by adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle [see claim 1 – discusses adjusting pitch angle, roll angle, and yaw angle to change the drones attitude].
Wang suggests that by being able to change the drones flight status (attitude) that the drones control system becomes more flexible [see Summary of the Invention, see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Kale to include attitude Kubbat in order give more flexibility to a pilot [Wang, see Summary of the Invention, see Paragraph 0004].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kale in view Kubbat further in view of Suddreth et al. (U.S. Publication No. 2010/0052949 A1) hereinafter Suddreth.

Regarding claim 23, Kale and Kubbat disclose the invention with respect to claim 1. Kale further discloses displaying the 3D icon corresponding to the flight path includes displaying the 3D icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D flight path 240-254].

    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Kale fails to disclose wherein displaying the 3D icon corresponding to the flight path includes displaying the 3D icon corresponding to the flight path is in combination with an image or a video captured by the aerial vehicle in real time.
Suddreth discloses wherein displaying the 3D icon corresponding to the flight path includes displaying the 3D icon corresponding to the flight path in combination with an image or a video captured by the aerial vehicle in real time [see Paragraph 0007 – discusses that the first image is a view of the actual terrain, and the second image is a digital navigation corridor overplayed on the first image, and see Figure 6 below – depicts the second image (a 3D flight path 92) appearing with the first image of the actual environment].

    PNG
    media_image5.png
    441
    597
    media_image5.png
    Greyscale

Figure 6 of Suddreth

Suddreth suggests that there is a need for displays to indicate when an aircraft is deviating from a flight plan and danger of exiting a navigation corridor [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the 3D icon corresponding to the flight path as taught by Kale to be viewed with an image or a video captured by the aerial vehicle in real time as taught by Suddreth in order to indicate to a pilot when an aircraft is deviating from a flight plan and danger of exiting a navigation corridor [Suddreth, see Paragraph 0003].

Response to Arguments
Applicant’s arguments, see Page 12, filed 07/15/2021, with respect to the rejection(s) of claim(s) 1-5, 7, and 11-15 under 35 U.S.C. 102(a)(1) applying Kale have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amendments, a new ground(s) of rejection is made under 35 U.S.C. 103 applying Kale in view of Kubbat.

Applicant’s arguments, see Page 14 lines 13-15, filed 07/15/2021, with respect to the rejection of claim 1 regarding Kubbats failure to disclose the amended limitations of claim 1 have been fully considered and are not persuasive.

Specifically, Kubbat discloses the amendments and suggestion to combine with Kale:
Kubbat discloses adjusting, based on the flight attitude, a display attitude of the 3D dynamic icon, including adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle [see Figure 2 below – depicts a predicted path (25-30) based on adjustment of an aircraft (see Column 7 lines 13-20 – discusses that the 3D icons are adjusted during steering), see Column 6 lines 62-67 – discusses that the 3D icons represent the attitude of the aircraft, depending on the amount of steering of the aircraft, the attitude angle of the 3D icon is changed ahead of the aircraft to show the predicted path and is fixed at an angle when the steering is held at an angle].

    PNG
    media_image4.png
    426
    402
    media_image4.png
    Greyscale

Figure 2 of Kubbat

 Kubbat suggests that by representing symbols (3D icons with attitude information) for a flight path reduces the mental load on the pilot, and makes predictive control of the aircraft possible [see Column 1 lines 52-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D path of Kale to include a display attitude of the 3D dynamic icon, including adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle as taught by Kubbat in order to reduce the mental load on the pilot and make predictive control of the aircraft possible [Kubbat, see Column 1 lines 52-67].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2016/0241767 A1 – discusses using a mobile device with a 3D environment to adjust the flight path of the aerial vehicle, and creating autonomous flight paths.
U.S. Patent No. 9,633,567 B1 – discusses displaying a 3D flight path, data is gathered to compute a flight path.
U.S. Patent No. 8,035,547 B1 – discusses a 3D dynamic icon on a display for virtual target flight path, and allows the user to adjust the flight path.
U.S. Patent No. 5,798,713 – discusses a using 3D arrows to guide an aerial vehicle along a predetermined path.
U.S. Patent No. 9,928,649 B2 - discusses planned paths displayed on a virtual 3D model of a physical environment and relaying the information to a ground station such as a mobile device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.